Citation Nr: 1515956	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-23 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Army from December 1960 to November 1962 and from September 1979 to March 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Montgomery, Alabama certified this case to the Board on appeal.

The Veteran was scheduled for a video conference hearing in March 2014.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In a May 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

During the pendency of the appeal, the issue of entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability, was granted in September 2014.  As that decision constitutes a full grant of the benefit sought on appeal, the issue is no longer before the Board.

The Board notes that additional VA records from the CAPRI (Compensation and Pension Records Interchange) system were uploaded to the Veteran's electronic claims file after the issuance of the December 2014 supplemental statement of the case.  However, this additional evidence pertains to the Veteran's ongoing treatment for his current cervical spine disorder beginning in December 2006.  There is no dispute that he has a current diagnosis or that the onset of his cervical spine disorder occurred in December 2006.  Instead, the focus of this case is the etiology of the disorder.  Thus, the additional evidence does not affect or alter the adjudication of the issue, which turns on the question of whether the Veteran's current disorder manifested during or is related to his period of active duty service or whether it was caused or aggravated by his service-connected left knee disability.  Thus, the Board will proceed with a decision on the appeal.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issues of entitlement to a temporary 100 percent disability rating based on convalescence due to a March 2006 neck surgery; entitlement to a temporary 100 percent disability rating based on convalescence following an April 2011 left knee replacement surgery; and entitlement to a temporary 100 percent disability rating based on convalescence due to an April 2011 right knee surgery have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has a cervical spine disorder.

2.  The Veteran experienced neck pain in service that was acute and transitory and resolved with treatment prior to separation.

3.  There is no nexus linking the Veteran's current cervical spine disorder to his neck complaint in service.

4.  A cervical spine disorder was not manifest during service or within one year of separation and is not otherwise related to his military service.

5.  A cervical spine disorder is not shown to have been caused or aggravated by a service-connected left knee disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in active service, arthritis may not be presumed to have incurred therein, and is not proximately due to or aggravated by a service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 	

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a May 2009 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claim in November 2009.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  In this case, VA obtained the Veteran's service treatment records, and all relevant, identified, and available post-service treatment records.  The Veteran was also afforded a VA examination in to determine the nature and etiology of his cervical spine disorder in June 2009.

In the Board's May 2014 remand, the AOJ was directed to secure any relevant VA treatment records that were outstanding and to contact the Veteran and request that he provide identifying information and authorization to obtain records for any health care providers who have treated him for his cervical spine disorder.  The RO was also given instructions to specifically request treatment records from Dr. T.B. and the University of Alabama at Birmingham Medical Center.  Upon remand, the RO obtained updated VA treatment records and associated them with the claims file.  In addition, the RO sent the Veteran a letter in June 2014 that complied with the specific directives of this remand instruction.  The Veteran did not respond to this letter.

The May 2014 remand decision also required that the Veteran be scheduled for a VA examination to determine the nature and etiology of any current spine disorders on both a direct and secondary basis.  In accordance with the remand, the Veteran was provided a VA examination in July 2014 and an addendum opinion by a VA examiner was also added to the examination report in November 2014.  The VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, reported relevant findings, and provided a medical opinion with rationale.  The July 2014 opinion and the November 2014 addendum opinion collectively answered the specific questions posed by the May 2014 remand.  As such, the Board finds that the VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In addition, service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder.

The Veteran has contended that surgery on his left knee resulted in a discrepancy in the length of his legs and caused injury to his neck.  See April 2009 Claim.

The Veteran's service treatment records reveal that in May 1984, the Veteran reported that he had experienced a stiff neck for three weeks after sleeping on a flight.  The record noted that the Veteran did not have a history of neck pain.  Both, before and after this record, the service treatment records do not reflect any neck complaints and the neck was noted to be negative for problems when examined.  Though the Veteran complained of back pain at different times during service, he was only noted as being treated for low back pain.  He also reported recurrent back pain on his March 1991 Report of Medical History.  Two months later during his May 1991 general VA examination, the Veteran's neck was described as supple.

Following the Veteran's discharge from active service, the medical record is unremarkable for complaints or treatment of the neck until December 2006.  At this time, the Veteran was noted to have severe cervical spondylosis and myelopathy.  The Veteran had an anterior cervical discectomy and fusion performed in the same month.  A May 2010 private treatment record noted that the Veteran had a left knee total arthroplasty performed in February 2006.

In January 2009, a private treatment record reported that a MRI of the Veteran's cervical spine revealed a progression of degenerative disc changes.  During his June 2009 VA examination, the examiner noted that the Veteran's left knee replacement had caused a lengthening of his left knee by one inch when compared to the right.  The Veteran displayed a stooped posture and his gait was described as abnormal as he limped and favored his left leg due to left knee pain.  The examiner documented that there was no history of trauma to the spine and that the onset of the Veteran's neck pain was in December 2006.  The Veteran was diagnosed with degenerative disc disease of the cervical spine as well as residuals of cervical spine surgery causing chronic neck pain.  The July 2014 VA examiner also noted that the Veteran had degenerative disc disease.

The evidence of record reflects that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine.  Thus, the Veteran has a current disability.

In this case, the Veteran meets the threshold requirement for the chronic disease presumption as his degenerative disc disease is one of the qualifying diseases.  See 38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran's cervical spine disorder did not manifest in service or in the year after separation.  After the May 1984 service treatment record in which the Veteran complained of a stiff neck, the service treatment records did not document any problems involving the Veteran's neck.  Following the Veteran's discharge from service, the record reflects that the Veteran was first diagnosed with a cervical spine disorder in December 2006.  The Veteran also reported to the June 2009 VA examiner that the onset of his neck pain occurred in 2006.  In addition, the Veteran stated in his August 2011 VA Form 9 that his cervical spine disorder was not present until "well-after" his service-connected left knee disability.  The Board notes the Veteran is service-connected for his total left knee replacement performed in 2006.  

After noting the May 1984 service treatment record, the July 2014 VA examiner stated that the lack of evidence of a neck problem following this record demonstrated that clinically, the issue is considered resolved.  The examiner further explained that stiffness following a flight was a common occurrence, but that this issue was an acute condition that could resolve in a matter of hours or weeks.  Thus, it appears that his neck problem in service was acute and transitory and resolved with treatment prior to separation.

The Board also finds that the Veteran is unable to establish service connection on a direct basis.  The Veteran satisfies the first two requirements for service connection as he has a current cervical spine disorder and the May 1984 service treatment record documenting the Veteran's stiff neck is sufficient to reflect that the Veteran experienced an in-service event, injury, or disease.  Turning to the nexus requirement, the third element for service connection, the Board finds that the most competent and probative evidence weighs against finding a nexus between the Veteran's current degenerative disc disease of the cervical spine and his active service.  The July 2014 VA examiner found that the record did not demonstrate the existence of a nexus.  The examiner noted that evidence-based medical literature lacked supporting evidence to show that stiffness would cause degenerative disc disease.  Thus, the examiner opined that the Veteran's cervical spine disorder was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Board also notes that the Veteran has not asserted that a link exists between his cervical spine disorder and any incidents that occurred during service.  Consequently, the Board finds that the most probative evidence of record does not show that the Veteran's cervical spine disorder was incurred in active military service.

Therefore, the remaining question is whether the Veteran's cervical spine disorder is proximately due to or aggravated by his service-connected left knee disability.

The July 2014 VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's cervical spine disorder is proximately due to or the result of the Veteran's service connected left knee disability.  The July 2014 examiner first noted that the causes for degenerative disc disease included aging, overuse, or injury.  The examiner observed that the Veteran was of an appropriate age for this disorder to be present in multiple joints.  She also explained that even taking into account the Veteran's altered gait, evidence-based medical literature was negative to support a connection to his left knee disability.  In the November 2014 addendum opinion, the same examiner also opined that it was less likely than not that the Veteran's cervical spine disorder was aggravated by his service-connected left knee disability.  The examiner reasoned that the evidence-based literature was lacking in evidence to support the contention that stiffness or degenerative disc disease could be aggravated by a knee condition.

The July 2014 VA examiner reviewed the claims file, including the service treatment records and the post-service medical records, as well as the Veteran's own reported history.  She offered a rationale for the provided opinion that is supported by the evidence of record.  As the examiner based her opinion on clinical data and other rationale, the Board finds this opinion to be highly probative.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board has considered the statements of the Veteran asserting that his current cervical spine disorder was caused or aggravated by his service-connected left knee disability.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertions in this regard.  The examiner reviewed the claims file and the Veteran's own reported history, and she has training, knowledge, and expertise on which she relied to form her opinion.  She also provided a thorough rationale for the conclusion reached.  Consequently, the Board finds that the most probative evidence establishes that there is no relationship (causation or aggravation) between the Veteran's cervical spine disorder and his service-connected left knee disability.  
 
Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Accordingly, the Board concludes that service connection for a cervical spine disorder is not warranted.


ORDER

Service connection for a cervical spine disorder, to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


